  Case 1:19-cv-03729-DLI-LB Document 27 Filed 04/30/21 Page 1 of 1 PageID #: 59




                                   RULE 26(f) MEETING REPORT

               Merchan et al v. MTP Parking Lot et al
 CASE NAME: __________________________
                 19-cv-03729
 DOCKET NO.: __________________________
                                       X
 Have the parties met and conferred? ________Date?    4/26/2021
                                                   ________
                                                                      11/1/2019 & 4/28/2021
 Date the Rule 26(a)(1) initial disclosures were exchanged? ________

                                          Proposed Discovery Plan
                                                                                                n/a
      1. Deadline for parties to provide properly executed authorizations/releases: ________
                                                                  7/31/2021
      2. Deadline to join new parties or amend the pleadings: ________

      3. Should any changes be made in the limitations on discovery imposed under the Federal
         Rules of Civil Procedure or by local rule? 1 Yes __ No __
                                                                X

                                                 6/31/2021
      4. Deadline to file any protective order: ________

                                                             7/31/2021
      5. The parties shall complete all fact discovery by: ________
                                                                           n/a
      6. The parties shall complete expert discovery, if necessary, by: ________
                                                                                    11/5/2021
      7. The parties shall file any pre-motion conference request by: 2 ________
                                                                                               *
      8. Should the Court hold an early settlement conference in this action? 3 Yes __ No __
                                                                                          **
      9. Have the parties agreed to a plan regarding electronic discovery? 4 Yes __ No __

      10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636? 5
          (Answer no if any party declines to consent without indicating which party has declined)
                 Yes __ No __ x


     *Defendants request a referral to a Magistrate Judge for a Settlement Conference.
     Plaintiffs do not consent to Defendants' request.

 1
   If yes, the parties should be prepared to address the proposed changes at the initial conference.
 2
   The parties are reminded to comply with the individual rules of the presiding district court judge.
 3
   Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
 early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
 be prepared to explain their reasons to the Court.
 4
   If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
 5
   The fillable consent form AO 85 is available at https://www.nyed.uscourts.gov/forms/all-
 forms/general_forms and must be signed by all parties and filed electronically.

** The parties agree to follow all applicable Local Civil Rules & Fed.R.Civ.P.
